Citation Nr: 0633316	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  05-05 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial compensable evaluation for left 
(minor) hand index finger degenerative joint disease, status 
post fracture.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel



INTRODUCTION

The veteran had active service from December 1969 to 
September 1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Houston, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA).



FINDING OF FACT

The competent evidence of record demonstrates that the 
veteran's left (minor) hand index finger degenerative joint 
disease, status post fracture is manifested by limited range 
of motion, pain, stiffness, deformity, and degenerative 
changes. 


CONCLUSION OF LAW

The criteria for a 10 percent evaluation, but no higher, for 
the veteran's left (minor) hand index finger degenerative 
joint disease, status post fracture have been met.  38 
U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003, 5229 
(2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.   As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.   Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.   This includes notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, because the September 2003 rating 
decision granted the veteran's claims of entitlement to 
service connection a left hand index finger disability, such 
claim is now substantiated.  As such, his filing of a notice 
of disagreement as to the September 2003 determination does 
not trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  Rather, the veteran's appeal as to the initial 
rating assignment here triggers VA's statutory duties under 
38 U.S.C.A. §§  5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the veteran of what is necessary to obtain 
the maximum benefit allowed by the evidence and the law.  
This has been accomplished here, as will be discussed below.
  
The January 2005 Statement of the Case, under the heading 
"Pertinent Laws; Regulations; Rating Schedule Provisions," 
set forth the relevant diagnostic codes (DC), and included a 
description of the rating formulas under those diagnostic 
codes.  The AOJ letter, rating decision, and the SOC thus 
informed the appellant of what was needed to achieve higher 
schedular ratings.  Therefore, the Board finds that the 
appellant has been informed of what was necessary to achieve 
higher evaluations for the service-connected disability on 
appeal.

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, VA treatment records, 
and reports of VA examination.  Additionally, the claims file 
contains the veteran's statements in support of his claim.  
The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.



Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.   Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.   Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  
Separate diagnostic codes identify the various disabilities. 
The VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id.; Powell v. West, 13 Vet. App. 31, 34 (1999).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for a left index finger 
disability, the Board may assign separate ratings for 
separate periods of time based on facts found - a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005).  A 
10 percent rating is applicable for each major joint, or 
group of minor joints, affected by limitation of motion when 
the limitation is noncompensable under the appropriate 
diagnostic code.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  

Limitation of motion of the index or long finger:  A 10 
percent rating is warranted-for the major or minor hand-with 
a gap of one inch (2.5 cm.) or more between the fingertip and 
the proximal transverse crease of the palm, with the finger 
flexed to the extent possible, or; with extension limited by 
more than 30 degrees.  A noncompensable rating is warranted- 
for the major or minor hand-with a gap of less than one inch 
(2.5 cm.) between the fingertip and the proximal transverse 
crease of the palm, with the finger flexed to the extent 
possible, and; extension is limited by no more than 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5229 (2005).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59. See 
Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2005).  "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).



Legal Analysis

The veteran, who is right handed, asserts that a compensable 
evaluation is warranted for his service-connected left hand 
index finger disability.  It is currently assigned a 
noncompensable evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5229, which is available when the evidence shows a gap 
of less than one inch (2.5 cm) between the fingertip and the 
proximal transverse crease of the palm, with finger flexed to 
the extent possible, or; with extension limited by more than 
30 degrees.  In order to receive a compensable evaluation 
under Diagnostic Code 5229 for limitation of motion of the 
index or long finger, the evidence must show a gap of one 
inch (2.5 cm) or more between the fingertip and the proximal 
transverse crease of the palm, with finger flexed to the 
extent possible, or; with extension limited by more than 30 
degrees.

The evidence of record establishes that on his July 2003 VA 
compensation and pension examination, the veteran complained 
of experiencing throbbing pain, stiffness, and limitation of 
motion of the left index finger.  An x-ray taken in 
conjunction with examination revealed a probable old healed 
fracture of the second finger, with no recent foreign bodies.  
Similarly, x-rays taken in conjunction with the veteran's 
September 2003 VA compensation and pension examination found 
that the veteran had a fracture deformity for the proximal 
phalanx with mild angulation and early degenerative changes.  
On examination, the veteran reported that he had an abnormal 
posture to his left index finger, as well as some diminished 
range of motion.  On physical examination, the examiner 
reported the veteran's left hand revealed some increased 
ulnar deviation at the level of the proximal interphalangeal 
joint that measured 15 degrees as compared to 8 degrees on 
the right hand.  In terms of range of motion, he had 
metacarpal flexion of 70 degrees, PIP flexion of 80 degrees, 
and full extension.  The examiner diagnosed the veteran with 
left hand index finger fracture with degenerative joint 
disease and diminished range of motion.

In weighing the medical evidence of record, particularly the 
complaints of pain and findings of limitation of motion and 
deformity, the Board, considering the criteria found in 
38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5229 and 
considering C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995), as well as resolving all 
reasonable doubt in the veteran's favor, finds that the 
veteran's service-connected left (minor) hand index finger 
degenerative joint disease, status post fracture disability 
more nearly approximates the criteria for a higher, 10 
percent evaluation.  

However, the competent medical evidence of record does not 
establish that the veteran's symptomology warrants an 
evaluation greater than 10 percent at this time.  In this 
regard, an evaluation greater than 10 percent can be granted 
for the index finger disability only where there is 
amputation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5153 
(pertaining to amputation of the index finger).  In this 
case, the evidence does not show that the veteran's left 
index finger disability is comparable to amputation thereof.  
Therefore, a higher evaluation is not warranted under 
Diagnostic Code 5153.

Therefore, in light of the clinical findings of record, the 
Board finds that the 10 percent disability evaluation granted 
in this decision will adequately compensate the veteran for 
any pain and functional loss he may experience when using his 
left index finger.  The Board has resolved all reasonable 
doubt in the veteran's favor and has considered whether a 
higher evaluation can be granted under other potentially 
applicable diagnostic codes.  However, the preponderance of 
the evidence is against assignment of a higher evaluation.

Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  38 C.F.R. § 3.321 (2005).


ORDER

Entitlement to an initial 10 percent evaluation , but no 
higher, for left (minor) hand index finger degenerative joint 
disease, status post fracture is granted, subject to the 
governing regulations pertaining to the payment of monetary 
benefits.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


